DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered. 
Terminal Disclaimer
The terminal disclaimer filed on 8/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,256,833 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the SAR ADC" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1-2, 5-7, and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Publication No. 2006/0244855 ("Bock").
Regarding claim 1, Bock discloses an analog-to-digital converter (ADC), comprising: 
a comparator (COMP, Fig. 6) having a first input (input connecting to SIGNAL branch, Fig. 6) and a second input (input connecting to RESET branch, Fig. 6); 
a first-side branch (SIGNAL branch, Fig. 6) that comprises a binary-weighted capacitor array (60, Fig. 6, paragraph [0028]) and that is configured to sample a voltage signal (signal at node 52, Fig. 6, paragraphs [0027], [0035]) onto the binary-weighted capacitor array (60, Fig. 6), 
wherein an output from the binary-weighted capacitor array (output of 60, Fig. 6) is coupled to the first input of the comparator (Fig. 6); 
a plurality of second-side branches (RESET branch splits into two branches, one branch to Vdd via 72, Fig. 6 and second branch to node 52 via 58, Fig. 6), each second-side branch configured to sample a respective voltage (either Vdd or signal at node 52, Fig. 6) and having a respective output (either Vdd or signal at node 52, Fig. 6); and 
wherein the SAR ADC (54, Fig. 6) is configured to selectively couple (via switches 72 and 58, Fig. 6) each of the outputs of the second-side branches separately (either Vdd or signal at node 52, Fig. 6) to the second input of the comparator (COMP, Fig. 6).  
Regarding claim 2, Bock discloses the ADC according to claim 1, wherein the plurality of second-side branches (one branch to Vdd via 72, Fig. 6 and second branch to node 52 via 58, Fig. 6) are implemented as not more than two second-side branches, the number of second-side branches thereby being two (Fig. 6).  
Regarding claim 5, Bock discloses an image sensor, comprising: an array of pixels (20, Fig. 1); and at least one ADC (54, Fig. 6) according to claim 1.  
Regarding claim 6, Bock discloses the image sensor according to claim 5, wherein the array of pixels are organized in rows and columns (20, Fig. 1) and the image sensor is configured for parallel readout on a plurality of column buses (paragraph [0023]), wherein each column bus is associated with a respective one of said at least one ADCs (see Figs. 2, 6).  
Regarding claim 7, Bock discloses the image sensor according to claim 6, wherein the number of column buses equals the number of at least one ADCs (paragraph [0030]).
Regarding claim 10, Bock discloses the image sensor according to claim 5, wherein for each of the ADCs the first-side branch that comprises a binary-weighted capacitor array (60, Fig. 6) is configured to sample a pixel signal corresponding to photocharge generated by a pixel (pixel signal value is sampled by closing the switch 56, paragraph [0034]), and each of the plurality of second-side branches is configured to sample a reset voltage signal (pixel reset value is sampled by closing the switch 58, paragraph [0034]) corresponding to a pixel of the pixel array (20, Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bock in view of U.S. Patent Publication No. 2004/0246160 ("Leung").
Regarding claim 3, Bock discloses the ADC according to claim 1, but does not disclose further comprising a series of more than two voltage references configured for selective coupling to the binary-weighted capacitor array for selecting two of the voltage references for use in successive approximation control of the binary-weighted capacitor array and in establishing at least one most-significant bit during operation of the ADC.  
However, Leung a series of more than two voltage references (ground, the reference voltage node 210 or the Vin node 208, Fig. 2, paragraph [0028]) configured for selective coupling to the binary-weighted capacitor array (206, Fig. 2, section 240, Fig. 2) for selecting two of the voltage references for use in successive approximation control of the binary-weighted capacitor array (206, Fig. 2, or 302, Fig. 3, see paragraph [0030]) and in establishing at least one most-significant bit during operation of the ADC (paragraphs [0025], [0033]).
It would have been obvious to one of ordinary skill in the art to use a series of more than two voltage references as disclosed by Leung in the ADC of Bock in order to redistribute the charge among the capacitors as it is well known and conventional in successive approximation algorithms.  
Allowable Subject Matter
Claims 4, 8-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed, specifically in combination with: control logic that is operable to cause: sampling a first signal by a first one of the plurality of second-side branches; sampling a second signal onto the binary-weighted capacitor array; carrying out, based on the first signal and the second signal, a charge redistribution successive approximation A/D conversion using the binary-weighted capacitor array; and while carrying out the charge redistribution successive approximation A/D conversion based on the first and second signals, sampling a third signal onto a second one of the plurality of side branches; wherein the third signal is to be used with a fourth signal sampled onto the binary-weighted capacitor array after carrying out the charge redistribution successive approximation A/D conversion, for carrying out a subsequent charge redistribution successive approximation A/D conversion using the binary-weighted capacitor array based on the third and fourth signals, and in claim 11, a plurality of second-side branches consists of two second-side branches that are configured to sample reset voltage signals from pixels in alternating rows of the pixel array, is not taught or made obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878